Citation Nr: 1509520	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to January 1980, and from January 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2006 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a September 2006 rating decision, the RO denied the Veteran's initial claim of service connection for PTSD.  As the Veteran did not submit a notice of disagreement or appeal, the RO indicated that this decision became final and treated the Veteran's September 2009 claim for PTSD as a claim to reopen, which was denied in a January 2010 rating decision.  The Veteran then perfected an appeal.  

As discussed below, however, new and material evidence regarding the PTSD claim was received prior to the expiration of the appeal period from the September 2006 decision.  Therefore, the claim remained pending as an original service connection claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a)-(b), 20.200, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Although the Veteran initially requested a videoconference hearing for his appeal, he withdrew that request in writing in July 2012.  The Board's decision herein constitutes a full grant of the benefit sought, and no further development is needed.


FINDINGS OF FACT

The Veteran has a current diagnosis of PTSD that has been medically attributed to in-service personal assault; the occurrence of the personal assault is supported by evidence of behavior changes. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD, which he believes is due to his service-connected left foot disability and resulting pain, as well as from personal and sexual assault during military service that first occurred in December 1974.  See, e.g., May 2006 and April 2011 stressor statements (VA Form 21-0871a).  

The Veteran was awarded service connection for major depressive disorder with a 70 percent rating, effective as of March 16, 2005, as secondary to pain from his service-connected left foot pes cavus with limitation of motion.  

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

To establish service connection for PTSD, generally there must be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV (now DSM-V); (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).  If the stressor involves personal assault, the credible supporting evidence may consist of evidence of behavior changes in response to the stressor.  38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As noted above, the Veteran's claim for service connection for PTSD was initially denied in September 2006.  This denial was based on a finding that there was no diagnosis of PTSD, and that the reported stressor of military personal or sexual assault had not been verified.  

Where new and material evidence is received prior to the expiration of the appeal period, to include within one year after the adverse rating decision, the evidence will be considered as filed with the claim that was pending at the beginning of the appeal period, and the denial will not become final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302; see also Bond, 659 F.3d at 1367-68.  

For claims since August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the same claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purposes of determining whether evidence is new and material, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
 
Here, the September 2006 VA examiner did not reference the Veteran's asserted military sexual or personal assault but, instead, referenced his problems due to foot pain and childhood sexual abuse.  The Veteran had reported that his depression was "real bad due to problems with my foot," including fracturing his fibula in 2005, and that he had been very depressed every day for two years due to problems with his foot and his family.  The examiner observed that the Veteran "carries a current PTSD diagnosis," but stated that there was no evidence of a psychiatric disorder other than depressive disorder not otherwise specified (NOS) during the examination, noting that the examination did not specifically evaluate PTSD.  The examiner was unable to attribute the Veteran's depression to any single cause without resorting to speculation, but he noted that it had been persistent for years.

The Veteran was afforded another VA mental health examination by the same individual in February 2007, which was the basis of the award of service connection for major depressive disorder.  The examiner again diagnosed depressive disorder NOS, and noted that that the Veteran had a diagnosis of PTSD.  The examiner also stated that during this VA examination, the Veteran "reported symptoms clearly consistent with [PTSD]," but that he was again not fully evaluated for PTSD because the examination was conducted to determine the etiology of his depression.  

The examiner stated that the etiology of the Veteran's depression remained unclear, explaining that in the Veteran's view, he was not sexually abused as child, he reported considerable pain associated with foot problems since the military, and he had reported an assault during service during this examination.  In particular, the Veteran described an incident in 1974 when his mess sergeant choked him and threatened to kill him if he told anyone about it.  He stated that he had recently had a flashback related to this incident in service.  The Veteran denied reporting the incident at that time or any mental health treatment until 2005, following a fracture of his ankle.  He reported being very depressed every day for at least 30 years, and he indicated that he had self-medicated prior to 2005 through heavy use of drugs and alcohol.  The Veteran also denied having any problems during childhood and stated that "things changed for him" after the sexual assault in service.  

The VA examiner stated that it was more likely than not that the Veteran's depression was "related both to the assault he reported in today's examination and to problems with the foot," in that his depression had been present since service.  The examiner also stated that he believed the Veteran would most likely meet the criteria for a diagnosis of PTSD and recommended an evaluation for that purpose.  

The February 2007 VA examination was new evidence within one year after the RO's denial in the September 2006 rating decision, and it clearly contains evidence that is pertinent to whether the Veteran has a PTSD diagnosis, which was a basis of the initial denial.  This examination report also contains evidence that is pertinent to whether any current PTSD is related to an incident in the Veteran's service, to include the reported assault in 1974.  Presuming this evidence to be credible, it also raises a reasonable likelihood of substantiating the claim.  Therefore, it was new and material evidence prior to the expiration of the appeal period; the decision did not become final and the claim remained pending.  38 C.F.R. § 3.156(a)-(b). 

Turning to the merits, the extensive claims file is now replete with diagnoses of PTSD.  The 2007 examination provided evidence suggesting that the PTSD was linked to in-service personal assault.  

A May 2005 mental health record noted that the Veteran was having a current exacerbation of military sexual trauma (MST) flashbacks and intrusive thoughts and thoughts of "people watching him."  He reported that his nightmares had begun about four years earlier when he became unable to work due to back and foot problems, and that he increased his use of marijuana and cocaine and became more angry and threatening at that time.  The provider noted that the Veteran had just divulged his history of MST a few weeks ago (which was reflected in an April 2005 VA treatment record).  He described ongoing sexual abuse that started after about one year at Fort Hood, Texas, in which his male sergeant forced oral sex on him and threatened him if he told anyone.  The Veteran indicated that he was eventually transferred to Germany, and that he contracted syphilis when he was drugged unknowingly and raped by a German woman.  The Veteran also described incidents of physical and sexual abuse at the hands of his older brother during his childhood, which made him react negatively whenever he saw this brother throughout his later life.  He reported that he started using marijuana at age 13, had used cocaine since 1993, and had also used alcohol heavily.  The Veteran had attempted to commit suicide in October 2004 by overdosing on pills, leading to his treatment starting in 2005.  The May 2005 VA provider stated that the Veteran's childhood abuse and MST problem were the base of his current problems.
 
The Veteran continued to report both the childhood abuse and MST in subsequent treatment records, and providers including VA psychiatrists diagnosed PTSD based on such incidents.  For example, in a July 2005 VA treatment record, the Veteran reported that his PTSD symptoms had increased since he disclosed the incident of MST and began talking about it with his providers.  He reported frequent nightmares in which he relived the trauma, and that he avoided eating in the residential facility's kitchen if possible because it reminded him of the MST. 
In statements in August 2005, the Veteran's wife and daughter indicated that he been having mental health symptoms including depression and anger for many years, and that he would be more depressed when he tripped and fell due to his foot.  

Also in August 2005, the Veteran's sister indicated that they were very close and would talk a lot prior to his military service, but that she and her other siblings noticed a change in his behavior in 1974, which she observed personally when she saw him in January 1976 before he was transferred to Germany.  She indicated that, in a June 2005 letter to the family, the Veteran stated that he had attempted suicide several times due to being sexually abused in Texas and Germany while in service. 

In his initial PTSD stressor form in May 2006, the Veteran described the military sexual assault by his sergeant in 1974.  In another PTSD stressor form in April 2011, the Veteran gave a similar description of this stressor and also reported a second stressor relating to his left foot, stating that he fell downstairs and had a lot of pain in his left foot while moving a washer and dryer upstairs in Germany.  This is similar to his description of his nightmares in the March 2010 VA examination.

In a September 2005 VA mental health clinic consult with a staff psychiatrist, the Veteran again reported being physically assaulted in service and being forced to allow the sergeant to perform oral sex on him.  He indicated that this abuse continued from December 1974 to November 1975, that he felt numb and trapped, and that he began heavy use of alcohol and drugs to self-medicate.  The Veteran also again reported sexual and physical abuse by his older brother as a child.  The psychiatrist diagnosed depression, PTSD, and substance dependence in remission.

An August 2008 VA social work progress note reflects that the Veteran's left foot or leg pain had been so severe lately that he had thought about "cutting it off."  He also reported an increase in nightmares about his sexual abuser in service.

In a January 2010 letter, a VA social worker indicated that she had been treating the Veteran since March 2006 and that he had both PTSD and major depressive disorder.  She stated that his PTSD and chronic pain were both severe in nature.  

The Veteran completed several inpatient and outpatient VA treatment programs related to PTSD and/or male MST and related symptoms from 2005 through 2010.

In addition to the September 2006 and February 2007 VA examinations summarized above, the Veteran underwent a VA examination in March 2010 relating to his service-connected major depressive disorder.  The examiner noted a diagnosis of major depressive disorder, but also noted past treatment for PTSD and for male military sexual abuse, and that he was about to begin a residential PTSD program. 

With regard to the circumstances of the left foot injury, an April 1984 service treatment record indicates that the Veteran noticed left foot pain, which had been present for a day, when he was carrying a washer and dryer down some stairs, and that there was no known trauma.  This is different than his description of a left foot injury in service in the March 2010 VA examination and April 2011 stressor form.

In sum, the Veteran has had a complicated mental health history; but the record includes diagnoses of PTSD that have been medically linked to an in-person personal assault and behavior changes have been reported in response to the stressor.  Resolving reasonable doubt in the Veteran's favor; the elements for service connection for PTSD have been met.  Accordingly, reasonable doubt is resolved in the Veteran's favor, and service connection is warranted for PTSD.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).



ORDER

Service connection for is PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


